IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                           No. 96-31016
                         Summary Calendar



UNITED STATES OF AMERICA,


                                         Plaintiff-Appellee,
versus


KWESCI PRICE, also known as Kwesci Howard,


                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                 USDC No. 96-CV-1195-D; 92-CR-314-D
                         - - - - - - - - - -
                            March 2, 1998
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Kwesci Price (prisoner # 23188-034) appeals the district

court’s resentence for his conviction of conspiracy to possess with

intent to distribute cocaine base.   Price’s resentencing following

the grant of his § 2255 motion is considered a criminal proceeding.

Williamson v. United States, 265 F.2d 236, 239 (5th Cir. 1959).

Price filed his notice of appeal more than two months following the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-31016
                                -2-

entry of the resentencing judgment. We therefore lack jurisdiction

to address his appeal.   See United States v. Merrifield, 794 F.2d

436, 437 (5th Cir. 1985); Fed. R. App. P. 4(b).

     APPEAL DISMISSED.